  
  
 

Eb RECelveD
ite SERVED ON
AO 467 (Rev. 01/09) Order Requirin a Defendata Nd Aiblbr in, He RISER Rete GPARERO ROE Fending and Transferring Bail

 

 

 

“TLERK US DISTRICT COURT
United States f America piSTRICT OF NEVADA )

| L1G my 42 9- DIA
ih by Jone 5 5 Charging District: Southern Dighvied qHOrav-

 

Defendant ) Charging District’s Case No. } : | q -Cl- } 3 (

ORDER REQUIRING A DEFENDANT TO APPEAR IN THE DISTRICT
WHERE CHARGES ARE PENDING AND TRANSFERRING BAIL

After a hearing in this court, the defendant is released from custody and ordered to appear in the district court
where the charges are pending to answer those charges. If the time to appear in that court has not yet been set, the
defendant must appear when notified to do so. Otherwise, the time and place to appear in that court are:

 

 

Place: foter pews U8. 5. Courthouse. Courtroom No.: Km Fl
100 Eas

Cinna ON i Date and Time: Dec. 19, 2O/F 1730 ay.
7 t

 

 

 

 

The clerk is ordered to transfer any bail deposited in the registry of this court to the clerk of the court where the
charges are pending.

Date: “De ceva bey 2, ZF OC Ove

DANIEL J. ALBEGTS, U.S. MAGISTRATE JUDGE
Printed name and title

 

Judge ’s signature

 
